Title: Thomas Boylston Adams to Abigail Adams, 21 May 1793
From: Adams, Thomas Boylston
To: Adams, Abigail


My dear Mother
Philadelphia 21 May. 1793.
Your kind letter of the 12 has reached me, in complyance with Mr Brieslers request I enclose the Receipt of Mrs Lynch. She was in much need of the little assistance, and expressed gratitude for the receipt of it. The Porter also shall be attended to; I have been so fortunate as yet to have received no warning from the owner of our Store— The furniture still rests there and I have some hope will not yet be disturbed. The most disagreeable trouble on my hands at present is to find a suitable place for my own head. My good Quaker lady intends giving up house-keeping about the middle of next month, and of course we are all under the necessity of changing our lodgings. The reasons of her taking this step are such as might naturally be expected from one who was brought up in a very different course of life. She finds that house Rent is increasing, that every article of life is nearly double in price, and that her expences in living far exceed the trifling assistance she derives from her lodgers. Unless she took a large house and admited every comer & goer, her present course of life cannot be profitable, & for this she is by no means calculated; so that she has by the advice of her Family & Friends come to a resolution to quit house keeping & return to her Father’s. I shall regret the change of lodgings because I am persuaded it cannot be for the better— However I have not much longer to reside here, and I shall do as well as I can. I have no particular place in view as yet— The terms of board will be higher I know than at present but I won’t go If I can avoid it to a common lodging house—
Col Smith has been some time in town, and finds little prospect of accomodating himself with an house at present. All the best houses in the City are taken up, and I know he wont live in an ordinary one. There may be opportunities between this & next fall to suit himself, at present Rent is monstrous, & houses very scarce— I have not met with the Publications you mention; no judicious peices will be republished here you may rest assured. People will not think for themselves—nor in all cases will they be guided by the judgment of others—so that we must be content with the dictates of the ignorant Multitude. I will say nothing of French Affairs. Calculation & conjecture have so often been lost upon them that the event ought rather to be acquiesced in when it shall arrive, than deplored by anticipation. I am out of all patience with the eternal folly of palliating every calamity & seting it down to the score of necessity— I think the excentricities of a Commet might as well be calculated, as the probable effects of such & Such particular events. Whilst France was successful in beating her first enemies, & conquering foreign states—I wished her spirit might be humbled— A Country really desirous of establishing a peaceful Government, has no business with foreign Territories— War is by no means its proper Element. Since the universal combination of powers against her, whether she has provoked it or not, I feel a powerful principle of humanity taking Root in my mind, as an advocate for the weaker party; ’tis a rule, & a very good one for individuals no less than Sovereign powers, to examine the justice of the cause about which Nations are quarreling. Considering France in her present situation, without examining the means by which it was acquired, the justice of the dispute seems to lay on their side. They have abolished an odious & oppressive Government too effectually ever to be reared again from its ruins—we will not say a word whether this was done by the general sense of the Nation— It suffices that having reduced themselves to Anarchy—the nation now see the necessity of a Government in some shape—still there is no Cry for a King, a Nobility, an established Clergy, &ca. The very sound is odious; nothing that has the smallest tendency to superiority or eminence of rank will be received as yet. Here then is the great danger, the Shivre de Freze—that may cause Shipwreck— The first axiom of civil Government, is authority & Subordination; But all confidence is destroyed between man & man; who then shall dare to take the helm. No man has a right to challenge the obedience of another, unless his authority is confered & derived from the original source— here is no original source, because the people are divided in their sentiments too far to unite upon any common measure of utility. What then must be the first step towards Government in France in such circumstances? It will be trod by a military force—whether they maintain their own ground against the combination, & establish their independance, or whether they become their slaves & vassals. This Combination of powers are practising injustice so far as they distract the attention of the French from Pacifick institutions, & prevent their worshiping Liberty & Equality in peace at home. I have become a wellwisher to the French so far as they are to be considered struggling with adversity, even tho’ tis merited. I justify no single event that has taken place—since they are so, make the best of them, they cannot be recalled. They anticipated declarations of war, so far they act on the defensive. I can only further add, that seeing things are so, the event must sanctify the means— Conscientious people will exclaim, but necessity is not under the influence of dominion. These are my sentiments of French politics, so far as they go— I began by declining them altogether, & fully intended to stop at the first sentence— but you see the difference—
With all due affection / I remain your son
Thomas B Adams
